Citation Nr: 9901177	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1995.

This case comes to the Board of Veterans Appeals (Board) 
from an August 1995 RO decision which, in pertinent part, 
denied service connection for hypertension. 

The Board also notes that in the August 1995 decision, 
service connection was also denied for hearing loss, 
hypercholesterolemia, a right knee disability, and a left 
elbow disability.  As the veteran did not appeal these 
determinations, the issues are not in appellate status, and 
they will not be addressed by the Board.  38 U.S.C.A. § 7105 
(West 1991).


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for hypertension.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for hypertension.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Coast Guard from 
August 1973 to June 1995.  A review of his service medical 
records shows that multiple blood pressure tests performed 
from October 1973 to May 1989 demonstrate that his diastolic 
readings were consistently below 90, and were primarily below 
80.  A graph of the veteran's blood pressure tests from 
February 1992 to February 1993 demonstrates diastolic 
readings which were primarily below 90, with some elevated 
readings.  The highest reading was taken in October 1992, 
when his blood pressure was 150/100.

At an October 1993 quadrennial examination, the veteran's 
cardiovascular system was listed as normal, and his blood 
pressure was 134/84.  In a report of medical history 
completed in conjunction with the quadrennial examination in 
October 1993, the veteran reported a history of blood 
pressure problems; the reviewing examiner noted that the 
veteran gave a history of an episodic blood pressure problem 
which was under evaluation.  An October 1993 treatment note 
shows that the veteran presented with complaints of 
headaches; the examiner noted that the veteran had a history 
of questionable hypertension.  In dental health 
questionnaires completed in July 1993 and December 1994, the 
veteran denied a history of hypertension; in December 1994, 
the reviewing examiner noted that the veteran's blood 
pressure was 130/84.

On examination in April 1995, the veteran's blood pressure 
was 120/84.  On medical examination performed for retirement 
purposes in May 1995, the veteran's blood pressure was 
122/80, and his cardiovascular system was normal, with the 
exception of athletic sinus bradycardia.  In a report of 
medical history completed in conjunction with the retirement 
medical examination in May 1995, the veteran reported a 
history of high blood pressure; the reviewing examiner noted 
that the veteran said he had a history of episodic elevation 
of blood pressure during his tour at Headquarters, but that 
since his weight loss and stress he had been 
normotensive.  Service medical records are negative for 
diagnosis of hypertension. 

There are no post-service medical records reflecting a 
diagnosis of hypertension or showing elevated blood pressure 
readings.

In July 1995, the veteran submitted a claim for service 
connection for hypertension.

By a statement dated in October 1995, the veteran asserted 
that he had hypertension, which was controlled by diet and 
exercise and did not require medication.

By a statement dated in March 1996, the veteran stated that 
hypertension became a problem during service in late 1991, 
and said he was rejected as a blood donor on two occasions 
when his blood pressure exceeded 150/100.  He said that his 
blood pressure was evaluated from February 1992 to February 
1993, with several diastolic readings above 90, which were 
thought to be stress-related.  He asserted that medication 
was considered but was not required as he was able to control 
his elevated blood pressure with diet and exercise.  He noted 
that his blood pressure readings were lower during his last 
year of military service as a result of his diet and 
exercise.

By a statement dated in October 1996, the veteran's 
representative asserted that the veteran had hypertension 
during service, but subsequently controlled this condition 
with a restricted diet and exercise.

A VA examination was scheduled to determine whether the 
veteran had hypertension.  A July 1997 VA electrocardiogram 
report does not show hypertension.  In August 1997, the VA 
medical center reported the veteran failed to report for the 
hypertension examination.

In a December 1998 written presentation, the veteran's 
representative asserted that during service, the veteran had 
several blood pressure readings which were in the high 
normal range.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including cardiovascular-renal disease (which includes 
hypertension), if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for hypertension which 
he asserts was incurred during military service.   His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veterans claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records are negative for a diagnosis of 
hypertension, and show that despite a few elevated readings, 
the veteran's diastolic readings were primarily below 90.  On 
medical examination performed for retirement purposes in May 
1995, the veteran's blood pressure was 122/80, and his 
cardiovascular system was normal, with the exception of 
athletic sinus bradycardia.  In a report of medical history 
completed in conjunction with the retirement medical 
examination in May 1995, the veteran reported a history of 
high blood pressure; the reviewing examiner noted that the 
veteran said he had a history of episodic elevation of blood 
pressure during his tour at Headquarters, but that since his 
weight loss and stress he had been normotensive.

There are no post-service medical records reflecting elevated 
blood pressure readings or a diagnosis of hypertension.  The 
veteran failed to report for a VA examination scheduled to 
determine whether he has hypertension.  Governing regulation 
provides that his claim must therefore be reviewed based on 
the evidence of record. 38 C.F.R. § 3.655. 

The veteran has asserted that he incurred hypertension during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology, and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran has not submitted medical evidence demonstrating 
a current diagnosis of hypertension, as required for a well-
grounded claim for service connection.  Caluza, supra; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Moreover, the 
veteran has not submitted medical evidence which shows that 
hypertension was manifested to a compensable degree within 
one year after separation from service, or links any current 
hypertension to service; without such competent evidence, the 
claim is not well grounded.  Caluza, supra.

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for hypertension, his claim must be denied.  38 
U.S.C.A. § 5107(a).


ORDER

Service connection for hypertension is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
